 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          LYNNE HOUSERMAN,
 8                                   Plaintiff,
 9                v.                                          C19-644 TSZ
10        COMTECH                                             MINUTE ORDER
          TELECOMMUNICATIONS
11        CORPORATION, et al.,
12                                   Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
           (1)    Pursuant to the parties’ stipulation, docket no. 4, the deadline for
15
     Defendants to answer or otherwise respond to the Complaint is June 17, 2019.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 13th day of May, 2019.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Karen Dews
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
